DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/22 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 73-77, 79, 86, 87, 90-94 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 5, 7, 14, 15 and 18-24 of copending Application No. 17/693,830 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 73, 79, 86 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10449185. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a capsule formulation comprising pimavanserin in a capsule sized 3 or 4.  The formulation comprises 34 mg of the drug and has a bulk density above 0.4.  The claims overlapping scope include the D(0 of the formulation particles.  The claim differ in that the instant claims do not disclose the particle size of the excipients; however, the instant claims are written with open claim language and do not foreclose these features.  The instant claims would act as art rendering the 185 claims obvious and vice versa and as such the claims cannot be allowed together.
Claims 73-77, 79, 86, 87 and 90-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-20 of U.S. Patent No. 10646480. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to capsules comprising 34 mg of pimavanserin, with a  bulk density above 0.4 and where the excipients are magnesium stearate at least and the capsules are sized 3 or 4.  The claims also recite overlapping ranges of D90 of the microparticles that make up the formulation in the capsule.  The claims differ in that the instant claims are broader and do not specific a range for the excipients, however the claims overlap in scope and would render each other obvious. 
Claims 73-77, 79, 86, 87 and 90-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10849891. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a capsule formulation comprising 34 mg of pimavanserin with a bulk density above 0.4 and excipients with a D90 particle size of up to 450 microns. The excipients include magnesium stearate, and the salts include tartrate.  The claims overlap in scope and would render each other obvious as they disclose capsules of the same size and composition. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ragnar-Tolf et al (US 2007/0264330) discloses a pimavanserin tartrate in a capsule form with a high bulk density.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618